Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 19, 2011, is
entered into by and among American Assets Trust, Inc., a Maryland corporation
(the “REIT”), American Assets Trust, L.P., a Maryland limited partnership (the
“Operating Partnership”) and Ernest S. Rady (the “Executive”).

WHEREAS, the REIT and the Operating Partnership (collectively, the “Company”)
desire to employ the Executive and to enter into an agreement embodying the
terms of such employment; and

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(as extended pursuant to this Section 1, the “Employment Period”) commencing on
the Effective Date (as defined below) and ending on the third anniversary of the
Effective Date (unless the Executive’s employment is terminated prior to such
date pursuant to Section 3 below) (the “Initial Termination Date”); provided,
however, that the Employment Period shall automatically be extended for one
additional year on the Initial Termination Date and on each subsequent
anniversary of the Initial Termination Date thereafter (each such extension, a
“Renewal Year”), unless either the Executive or the Company elects not to so
extend the Employment Period by notifying the other party, in writing, of such
election (a “Non-Renewal”) not less than sixty (60) days prior to the last day
of the Employment Period as then in effect. For purposes of this Agreement,
“Effective Date” shall mean the date of the closing of the initial public
offering of shares of the REIT’s common stock.

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as Executive
Chairman of the REIT and the Operating Partnership, and shall perform such
employment duties as are usual and customary for such positions. The Executive
shall report directly to the Board of Directors of the REIT (the “Board”). In
addition, during



--------------------------------------------------------------------------------

the Employment Period, the Company shall cause the Executive to be nominated to
stand for election to the Board at any meeting of stockholders of the REIT
during which any such election is held and the Executive’s term as director will
expire if he is not reelected; provided, however, that the Company shall not be
obligated to cause such nomination if any of the events constituting Cause (as
defined below) have occurred and not been cured. Provided that the Executive is
so nominated and is elected to the Board, the Executive hereby agrees to serve
as a member of the Board. At the Company’s request, the Executive shall serve
the Company and/or its subsidiaries and affiliates in other capacities in
addition to the foregoing consistent with the Executive’s position as Executive
Chairman of the REIT and the Operating Partnership. In the event that the
Executive, during the Employment Period, serves in any one or more of such
additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) hereof. In addition, in the event the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation, as specified in Section 2(b) hereof, shall not be
diminished or reduced in any manner as a result of such termination provided
that the Executive otherwise remains employed under the terms of this Agreement.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote a significant majority of his business time and attention to the business
and affairs of the Company. Notwithstanding the foregoing, during the Employment
Period, it shall not be a violation of this Agreement for the Executive to
(A) continue to serve as Chairman of the Board of Insurance Company of the West,
(B) serve on boards, committees or similar bodies of charitable or nonprofit
organizations, (C) fulfill limited teaching, speaking and writing engagements,
and (D) manage his personal investments, in each case, so long as such
activities do not materially interfere or conflict with the performance of the
Executive’s duties and responsibilities under this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company; provided, that (1) no such activity that violates the provisions of
Section 7 shall be permitted and (2) Executive shall notify the Board prior to
engaging in any new real estate related business activities after the Effective
Date that are unrelated to the performance of Executive’s duties hereunder.

 

2



--------------------------------------------------------------------------------

(iii) During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in San
Diego, California (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder.

(b) Compensation, Benefits, Etc.

(i) Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of
$250,000 per annum. The Base Salary shall be reviewed annually by the
Compensation Committee of the Board (the “Compensation Committee”) and may be
increased from time to time by the Compensation Committee in its sole
discretion. The Base Salary shall be paid in accordance with the Company’s
normal payroll practices for executive salaries generally, but no less often
than monthly. The Base Salary shall not be reduced after any increase in
accordance herewith and the term “Base Salary” as utilized in this Agreement
shall refer to Base Salary as so increased.

(ii) Annual Bonus. In addition to the Base Salary, the Executive may be eligible
to earn, for each fiscal year of the Company ending during the Employment
Period, an annual cash performance bonus (an “Annual Bonus”) under the Company’s
bonus plan or program applicable to senior executives. The amount of the Annual
Bonus, if any, shall be determined by the Compensation Committee in its sole
discretion based on such performance criteria as the Compensation Committee
shall determine in its sole discretion. Except as otherwise provided in
Section 4(a) below, Executive must be employed on the date of payment of the
Annual Bonus in order to be eligible to receive an Annual Bonus for such fiscal
year. The Executive acknowledges and agrees that nothing contained herein
confers on the Executive any right to an Annual Bonus in any year, and that
whether the Company pays him an Annual Bonus and the amount of any such Annual
Bonus shall be determined by the Compensation Committee in its sole discretion.

 

3



--------------------------------------------------------------------------------

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
senior executives of the Company.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s eligible family members shall be eligible for participation in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to senior executives of the Company.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its senior executives from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to its senior executives but in no event less than five
(5) weeks per calendar year.

 

4



--------------------------------------------------------------------------------

(viii) Indemnification Agreement. The parties hereby acknowledge that in
connection with the execution of this Agreement, they are entering into an
Indemnification Agreement (the “Indemnification Agreement”), substantially in
the form attached hereto as Exhibit A, which shall become effective as of the
Effective Date.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period. For purposes
of this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for ninety
(90) consecutive days or for a total of one hundred eighty (180) days in any
twelve (12)-month period, in either case as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any one or more of the following events
unless, to the extent capable of correction, the Executive fully corrects the
circumstances constituting Cause within fifteen (15) days after receipt of the
Notice of Termination (as defined below):

(i) the Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed his
duties;

(ii) the Executive’s willful commission of an act of fraud or dishonesty
resulting in reputational, economic or financial injury to the Company;

(iii) the Executive’s commission of, or entry by the Executive of a guilty or no
contest plea to, a felony or a crime involving moral turpitude;

 

5



--------------------------------------------------------------------------------

(iv) a willful breach by the Executive of his fiduciary duty to the Company
which results in reputational, economic or other injury to the Company; or

(v) the Executive’s willful and material breach of the Executive’s obligations
under a written agreement between the Company and the Executive, including
without limitation, such a breach of this Agreement.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be presumed to be done, or omitted to be done, by the Executive in good faith
and in the best interests of the Company.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any one or more of the
following events without the Executive’s prior written consent:

(i) the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(a) hereof, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose any isolated, insubstantial or inadvertent actions
not taken in bad faith and which are remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(ii) the Company’s material reduction of the Executive’s Base Salary;

(iii) a material change in the geographic location of the Principal Location
which shall, in any event, include only a relocation of the Principal Location
by more than thirty (30) miles from its existing location;

 

6



--------------------------------------------------------------------------------

(iv) the Company’s material breach of its obligations under this Agreement.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and
(3) the effective date of the Executive’s termination for Good Reason occurs no
later than thirty (30) days after the expiration of the cure period.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 11(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days (30) after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(e) Termination of Offices and Directorships. Upon termination of the
Executive’s employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company, and shall take all actions reasonably
requested by the Company to effectuate the foregoing.

 

7



--------------------------------------------------------------------------------

4. Obligations of the Company upon Termination.

(a) Without Cause or For Good Reason. Subject to Section 4(e) below, if, the
Executive incurs a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) during the Employment Period by reason of (1) a
termination of the Executive’s employment by the Company without Cause (and
other than by reason of the Executive’s death or Disability), or (2) a
termination of the Executive’s employment by the Executive for Good Reason:

(i) The Executive shall be paid, in a single lump-sum payment on the date of the
Executive’s termination of employment, the aggregate amount of the Executive’s
earned but unpaid Base Salary and accrued but unpaid vacation pay through the
date of such termination (the “Accrued Obligations”) and any Annual Bonus
required to be paid to the Executive pursuant to Section 2(b)(ii) above for any
fiscal year of the Company that ends on or before the Date of Termination to the
extent not previously paid (the “Unpaid Bonus”) (or, if the amount of the Unpaid
Bonus has not yet been determined as of the date of the Executive’s termination
of employment, such Unpaid Bonus shall be paid to the Executive on the date
annual bonuses for the relevant fiscal year are paid to the Company’s executives
generally, but in no event later than March 15th of the calendar year following
the end of the calendar year to which such Unpaid Bonus relates);

(ii) In addition, the Executive shall be paid, in a single lump-sum payment on
the sixtieth (60th) day after the date of Executive’s Separation from Service
(such date, the “Date of Termination”), an amount equal to two (2) (the
“Severance Multiple”) times the sum of (x) the Base Salary in effect on the Date
of Termination, plus (y) the highest Annual Bonus earned by the Executive
(regardless of whether such amount was paid out on a current basis or deferred)
during the Employment Period (or, in the event that the Date of Termination
occurs prior to the end of the completion of the first full fiscal year of the
Company during the Employment Period, then the amount in clause (y) shall be
determined by the Compensation Committee in its sole discretion), plus (z) the
highest Equity Award Value (as defined below) of any Annual Grant made to the
Executive by the Company during the Employment Period. For purposes of this
Agreement, “Equity Award Value” shall mean (A) with respect to Options and Stock
Appreciation Rights (each as defined in the Company’s 2011 Equity Incentive
Award Plan (the “Incentive Plan”)), the grant date fair value, as computed in
accordance with FASB Accounting Standards Codification Topic 718, Compensation —
Stock Compensation (or any successor accounting standard), and (B) with respect
to Awards (as defined in the Incentive Plan)

 

8



--------------------------------------------------------------------------------

other than Stock Options and Stock Appreciation Rights (and excluding cash
Awards under the Incentive Plan), the product of (1) the number of shares or
units subject to such Award, times (2) the “fair market value” of a share of the
REIT’s common stock on the date of grant as determined under the Incentive Plan.
For purposes of this Agreement, “Annual Grant” shall mean the grant of an
equity-based Award that constitutes a component of a given year’s annual
compensation package and shall not include any isolated, one-off or
non-recurring grant outside of the Executive’s annual compensation package, such
as (but not limited to) an initial hiring Award, a retention Award, an Award
that relates to multi-year or other long-term performance, an outperformance
Award or other similar award, in any event, as determined by the Company in its
sole discretion. For the avoidance of doubt, for purposes of this
Section 4(a)(ii), Annual Bonus shall include any portion of the Executive’s
Annual Bonus received in the form of equity rather than cash.

(iii) All outstanding equity awards held by the Executive on the Date of
Termination shall immediately become fully vested and exercisable.

(iv) The Executive shall be paid, in a single lump-sum payment on the sixtieth
(60th) day after the Date of Termination, an amount equal to the amount the
Executive would be required to pay for continued health coverage under
Section 4980B of the Code and the regulations thereunder during the period
commencing on the Date of Termination and ending on the eighteen (18)-month
anniversary of the Date of Termination (which amount shall be calculated by
reference to the applicable premium as of the Date of Termination).

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Sections 4(a)(ii), 4(a)(iii) and 4(a)(iv)
above that the Executive execute and deliver to the Company an effective release
of claims in substantially the form attached hereto as Exhibit B (the “Release”)
within twenty-one (21) days (or, to the extent required by law, forty-five
(45) days) following the Date of Termination and that Executive not revoke such
Release during any applicable revocation period.

(b) Company Non-Renewal. Subject to Section 4(e) below, in the event that the
Executive incurs a Separation from Service during the Employment Period by
reason of a Non-Renewal of the Employment Period by the Company and the
Executive is willing and able, at the time of such Non-Renewal, to continue
performing services on the terms and conditions set forth herein for the Renewal
Year that would have occurred but for the Non-Renewal, then the Executive shall
be entitled to the payments and benefits provided in Section 4(a) hereof,
subject to the terms and conditions of Section 4(a) (including, without
limitation, the Release requirement contained therein).

(c) For Cause, Without Good Reason or Other Terminations. If the Executive’s
employment shall be terminated by the Company for Cause, by the Executive
without Good Reason or for any other reason not enumerated in this Section 4, in
any case, during the Employment Period, the Company shall pay to the Executive
the Accrued Obligations in cash within thirty (30) days after the Date of
Termination (or by such earlier date as may be required by applicable law).

(d) Death or Disability. Subject to Section 4(e) below, if the Executive incurs
a Separation from Service by reason of the Executive’s death or Disability
during the Employment Period:

(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash on or as soon as
practicable following the Date of Termination;

(ii) Any Unpaid Bonus shall be paid to the Executive’s estate or beneficiaries
or to the Executive, as applicable, on the Date of Termination (or, if the
amount of the Unpaid Bonus has not yet been determined as of the Date of
Termination,

 

10



--------------------------------------------------------------------------------

such Unpaid Bonus shall be paid to the Executive’s estate or beneficiaries or to
the Executive, as applicable, on the date annual bonuses for the relevant fiscal
year are paid to the Company’s executives generally, but in no event later than
March 15th of the calendar year following the end of the calendar year to which
such Unpaid Bonus relates); and

(iii) All outstanding equity awards held by the Executive on the Date of
Termination shall immediately become fully vested and exercisable.

(e) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 hereof, shall be paid to the Executive
during the six (6)-month period following the Executive’s “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) if the
Company determines that paying such amounts at the time or times indicated in
this Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Executive’s death), the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.

(f) Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 below, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with his termination of
employment. In addition, the Executive acknowledges and agrees that he is not
entitled to any reimbursement by the Company for any taxes payable by the
Executive as a result of the payments and benefits received by the Executive
pursuant to this Section 4, including, without limitation, any income or excise
tax imposed by Sections 409A and 4999 of the Code.

(g) No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Section 4 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 4 be reduced by any compensation earned by the Executive as the result
of employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances (other than salary advances) or other
amounts owed by the Executive to the Company under a written agreement may be
offset by the Company against amounts payable to Executive under this Section 4.

 

11



--------------------------------------------------------------------------------

5. Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

6. Limitation on Payments.

(a) Notwithstanding any other provision of this Agreement, in the event that any
payment or benefit received or to be received by the Executive (including any
payment or benefit received in connection with a termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 4 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in such other plan, arrangement or agreement, the cash
severance payments under this Agreement shall first be reduced, and the noncash
severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to Employee on a pro-rata basis
or such other manner that complies with Section 409A of the Code, but excluding
any payments attributable to any acceleration of vesting and payments with
respect to any equity award that are exempt from Section 409A of the Code; and
(D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

 

12



--------------------------------------------------------------------------------

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

7. Confidential Information and Non-Solicitation.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.

(b) While employed by the Company and, for a period of one (1) year after the
Date of Termination, the Executive shall not directly or indirectly solicit,
induce, or encourage any employee or consultant of any member of the Company and
its subsidiaries and affiliates to terminate their employment or other
relationship with the Company and its

 

13



--------------------------------------------------------------------------------

subsidiaries and affiliates or to cease to render services to any member of the
Company and its subsidiaries and affiliates and the Executive shall not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.
During his employment with the Company and thereafter, the Executive shall not
use any trade secret of the Company or its subsidiaries or affiliates to
solicit, induce, or encourage any customer, client, vendor, or other party doing
business with any member of the Company and its subsidiaries and affiliates to
terminate its relationship therewith or transfer its business from any member of
the Company and its subsidiaries and affiliates and the Executive shall not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

(c) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 7(a) and (b) hereof, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.

8. Representations. The Executive hereby represents and warrants to the Company
that (a) the Executive is entering into this Agreement voluntarily and that the
performance of his obligations hereunder will not violate any agreement between
the Executive and any other person, firm, organization or other entity, and
(b) the Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or other party that would be violated by
his entering into this Agreement and/or providing services to the Company
pursuant to the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

9. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10. Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated among the Operating Partnership,
the REIT and any subsidiary or affiliate thereof in such manner as such entities
determine in order to reflect the services provided by the Executive to such
entities; provided, however, that the Operating Partnership and the REIT shall
be jointly and severally liable for such obligations.

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company.

 

15



--------------------------------------------------------------------------------

If to the REIT or the Operating Partnership:

American Assets Trust, Inc.

11455 El Camino Real, Suite 200

San Diego, CA 92130

Attn: General Counsel

with a copy to:

Latham & Watkins

355 South Grand Ave.

Los Angeles, CA 90071-1560

Attn: Julian Kleindorfer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such transfer or deemed transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.

(d) Section 409A of the Code.

(i) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section 409A
of the Code, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code, and/or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance;

 

16



--------------------------------------------------------------------------------

provided, however, that this Section 11(d) shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so.

(ii) To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A of the Code and
Section 4(e) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.

(iii) To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vii), are deemed to constitute compensation to the Executive to
which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts
shall be paid or reimbursed reasonably promptly, but not later than December 31
of the year following the year in which the expense was incurred. The amount of
any such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and the Executive’s right to such payments or reimbursement of any
such expenses shall not be subject to liquidation or exchange for any other
benefit.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h) Entire Agreement. As of the Effective Date, this Agreement, together with
the Indemnification Agreement, constitutes the final, complete and exclusive
agreement between the Executive and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or

 

17



--------------------------------------------------------------------------------

promises, whether oral or written, by any member of the Company and its
subsidiaries and affiliates (a “Predecessor Employer”), or representative
thereof, whose business or assets any member of the Company and its subsidiaries
and affiliates succeeded to in connection with the initial public offering of
the common stock of the REIT or the transactions related thereto. The Executive
agrees that any such agreement, offer or promise between the Executive and a
Predecessor Employer (or any representative thereof) is hereby terminated and
will be of no further force or effect, and the Executive acknowledges and agrees
that upon his execution of this Agreement, he will have no right or interest in
or with respect to any such agreement, offer or promise. In the event that the
Effective Date does not occur, this Agreement (including, without limitation,
the immediately preceding sentence) shall have no force or effect.

(i) Amendment. No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.

(j) Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

(k) Right to Advice of Counsel. The Executive acknowledges that he has the right
to, and has been advised to, consult with an attorney regarding the execution of
this Agreement and any release hereunder; by his signature below, the Executive
acknowledges that he understands this right and has either consulted with an
attorney regarding the execution of this Agreement or determined not to do so.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

 

AMERICAN ASSETS TRUST, INC., a Maryland corporation By:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer and President

AMERICAN ASSETS TRUST, L.P.,

a Maryland limited partnership

By:   AMERICAN ASSETS TRUST, INC. Its:   General Partner By:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer and President
“EXECUTIVE”  

/s/ Ernest S. Rady

  Ernest S. Rady

 

19



--------------------------------------------------------------------------------

EXHIBIT A

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
         day of                     , 20        , by and between American Assets
Trust, Inc., a Maryland corporation (the “Company”), and
                                         (“Indemnitee”).

WHEREAS, at the request of the Company, Indemnitee currently serves as [a
director] [and] [an officer] of the Company and may, therefore, be subjected to
claims, suits or proceedings arising as a result of [his][her] service; and

WHEREAS, as an inducement to Indemnitee to serve or continue to serve as [a
director] [and] [an officer], the Company has agreed to indemnify and to advance
expenses and costs incurred by Indemnitee in connection with any such claims,
suits or proceedings, to the maximum extent permitted by law; and

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Change in Control” means (i) a transaction or series of transactions (other
than an offering of common stock of the Company or other securities of the
Company that may be substituted for common stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (other than the Company, any of its subsidiaries, an
employee benefit plan maintained by the Company or any of its subsidiaries or a
“person” that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or

(ii) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Company’s Board of Directors (the
“Board of Directors”) together with any new director(s) (other than a director
designated by a person who shall have entered into an agreement with the Company
to effect a transaction described in Section 1(a)(i) or Section 1(a)(iii)) whose
election by the Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(B) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(a)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

 

A-1



--------------------------------------------------------------------------------

(b) “Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise that such person
is or was serving in such capacity at the request of the Company. As a
clarification and without limiting the circumstances in which Indemnitee may be
serving at the request of the Company, service by Indemnitee shall be deemed to
be at the request of the Company if Indemnitee serves or served as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise (i) of which a majority of the
voting power or equity interest is owned directly or indirectly by the Company
or (ii) the management of which is controlled directly or indirectly by the
Company.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification and/or advance
of Expenses is sought by Indemnitee.

(d) “Effective Date” means the date set forth in the first paragraph of this
Agreement.

(e) “Expenses” means any and all reasonable and out-of-pocket attorneys’ fees
and costs, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties and any other
disbursements or expenses incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in a Proceeding. Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither is, nor in the past five
years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(g) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other proceeding, whether brought by or in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative or investigative (formal
or informal) nature, including any appeal therefrom, except one pending or

 

A-2



--------------------------------------------------------------------------------

completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee. If Indemnitee reasonably believes that
a given situation may lead to or culminate in the institution of a Proceeding,
such situation shall also be considered a Proceeding.

Section 2. Services by Indemnitee. Indemnitee [will serve][serves] as [a
director] [and] [an officer] of the Company. However, this Agreement shall not
impose any independent obligation on Indemnitee or the Company to continue
Indemnitee’s service to the Company. This Agreement shall not be deemed an
employment contract between the Company (or any other entity) and Indemnitee.

Section 3. General. The Company shall indemnify, and advance Expenses to,
Indemnitee (a) as provided in this Agreement and (b) otherwise to the maximum
extent permitted by Maryland law in effect on the Effective Date and as amended
from time to time; provided, however, that no change in Maryland law shall have
the effect of reducing the benefits available to Indemnitee hereunder based on
Maryland law as in effect on the Effective Date. The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).

Section 4. Standard for Indemnification. If, by reason of Indemnitee’s Corporate
Status, Indemnitee is, or is threatened to be, made a party to any Proceeding,
the Company shall indemnify Indemnitee against all judgments, penalties, fines
and amounts paid in settlement and all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with any such Proceeding
unless it is established that (a) the act or omission of Indemnitee was material
to the matter giving rise to the Proceeding and (i) was committed in bad faith
or (ii) was the result of active and deliberate dishonesty, (b) Indemnitee
actually received an improper personal benefit in money, property or services or
(c) in the case of any criminal Proceeding, Indemnitee had reasonable cause to
believe that [his][her] conduct was unlawful.

Section 5. Certain Limits on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 6), Indemnitee shall not be
entitled to:

(a) indemnification hereunder if the Proceeding was one by or in the right of
the Company and Indemnitee is adjudged to be liable to the Company;

(b) indemnification hereunder if Indemnitee is adjudged to be liable on the
basis that personal benefit was improperly received in any Proceeding charging
improper personal benefit to Indemnitee, whether or not involving action in the
Indemnitee’s Corporate Status; or

(c) indemnification or advance of Expenses hereunder if the Proceeding was
brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
charter or Bylaws, a resolution of the stockholders entitled to vote generally
in the election of directors or of the Board of Directors or an agreement
approved by the Board of Directors to which the Company is a party expressly
provide otherwise.

 

A-3



--------------------------------------------------------------------------------

Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
of Indemnitee by the Company in the following circumstances:

(a) if such court determines that Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

(b) if such court determines that Indemnitee is fairly and reasonably entitled
to indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.

Section 7. Indemnification for Expenses of an Indemnitee Who is Wholly or
Partially Successful. Notwithstanding any other provision of this Agreement, and
without limiting any such provision, to the extent that Indemnitee was or is, by
reason of [his][her] Corporate Status, made a party to (or otherwise becomes a
participant in) any Proceeding and is successful, on the merits or otherwise, in
the defense of such Proceeding, Indemnitee shall be indemnified for all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each such
claim, issue or matter, allocated on a reasonable and proportionate basis. For
purposes of this Section 7 and, without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

Section 8. Advance of Expenses for Indemnitee. If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall, without requiring a preliminary determination of
Indemnitee’s ultimate entitlement to indemnification hereunder, advance all
reasonable Expenses incurred by or on behalf of Indemnitee in connection with
such Proceeding within ten days after the receipt by the Company of a statement
or statements requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized by law and by this
Agreement has been met and a written undertaking by or on behalf of Indemnitee,
in substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee relating to
claims, issues or matters in the Proceeding as to

 

A-4



--------------------------------------------------------------------------------

which it shall ultimately be established that the standard of conduct has not
been met by Indemnitee and which have not been successfully resolved as
described in Section 7 of this Agreement. To the extent that Expenses advanced
to Indemnitee do not relate to a specific claim, issue or matter in the
Proceeding, such Expenses shall be allocated on a reasonable and proportionate
basis. The undertaking required by this Section 8 shall be an unlimited general
obligation by or on behalf of Indemnitee and shall be accepted without reference
to Indemnitee’s financial ability to repay such advanced Expenses and without
any requirement to post security therefor.

Section 9. Indemnification and Advance of Expenses as a Witness or Other
Participant. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is or may be, by reason of Indemnitee’s Corporate Status,
made a witness or otherwise asked to participate in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party, Indemnitee shall be advanced all reasonable Expenses and indemnified
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith within ten days after the receipt by
the Company of a statement or statements requesting any such advance or
indemnification from time to time, whether prior to or after final disposition
of such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee.

Section 10. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. Indemnitee may submit one or more such requests from time to
time and at such time(s) as Indemnitee deems appropriate in Indemnitee’s sole
discretion. The officer of the Company receiving any such request from
Indemnitee shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) above, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel, in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee, which Independent Counsel shall be selected by the
Indemnitee and approved by the Board of Directors in accordance with
Section 2-418(e)(2)(ii) of the MGCL, which approval shall not be unreasonably
withheld; or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of Disinterested
Directors or, if such a quorum cannot be obtained, then by a majority vote of a
duly authorized committee of the Board of Directors consisting solely of one or
more Disinterested Directors, (B) if Independent Counsel has been selected by
the Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL
and approved by the Indemnitee, which approval shall not be unreasonably
withheld, by Independent Counsel, in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee or (C) if so
directed by a majority of the members of the Board of Directors, by the
stockholders of the Company. If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be

 

A-5



--------------------------------------------------------------------------------

made within ten days after such determination. Indemnitee shall cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination in the discretion of the Board of Directors or Independent Counsel
if retained pursuant to clause (ii)(B) of this Section 10(b). Any Expenses
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify and hold Indemnitee harmless therefrom.

(c) The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.

Section 11. Presumptions and Effect of Certain Proceedings.

(a) In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, upon a plea of nolo contendere or
its equivalent, or entry of an order of probation prior to judgment, does not
create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.

(c) The knowledge and/or actions, or failure to act, of any other director,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise shall not be
imputed to Indemnitee for purposes of determining any other right to
indemnification under this Agreement.

Section 12. Remedies of Indemnitee.

(a) If (i) a determination is made pursuant to Section 10(b) of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Sections 8 or 9 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(b) of this Agreement within 60 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 7 or 9 of this Agreement within
ten days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to any other section of this Agreement
or the charter or Bylaws of the Company is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court located
in

 

A-6



--------------------------------------------------------------------------------

the State of Maryland, or in any other court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification or advance of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence a proceeding seeking an adjudication or an award in arbitration within
180 days following the date on which Indemnitee first has the right to commence
such proceeding pursuant to this Section 12(a); provided, however, that the
foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce [his][her] rights under Section 7 of this Agreement. Except as set forth
herein, the provisions of Maryland law (without regard to its conflicts of laws
rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

(b) In any judicial proceeding or arbitration commenced pursuant to this
Section 12, Indemnitee shall be presumed to be entitled to indemnification or
advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed). The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

(c) If a determination shall have been made pursuant to Section 10(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.

(d) In the event that Indemnitee is successful in seeking, pursuant to this
Section 12, a judicial adjudication of or an award in arbitration to enforce
Indemnitee’s rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company for, any and all Expenses actually and reasonably
incurred by him in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

(e) Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay for the period (i) commencing with either the tenth day
after the date on which the Company was requested to advance Expenses in
accordance with Sections 8 or 9 of this Agreement or the 60th day after the

 

A-7



--------------------------------------------------------------------------------

date on which the Company was requested to make the determination of entitlement
to indemnification under Section 10(b) of this Agreement, as applicable, and
(ii) ending on the date such payment is made to Indemnitee by the Company.

Section 13. Defense of the Underlying Proceeding.

(a) Indemnitee shall notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, request or other
document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

(b) Subject to the provisions of the last sentence of this Section 13(b) and of
Section 13(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 13(a) above. The Company shall not, without the prior written consent of
Indemnitee, which shall not be unreasonably withheld or delayed, consent to the
entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee, (ii) does not
include, as an unconditional term thereof, the full release of Indemnitee from
all liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee or (iii) would impose any
Expense, judgment, fine, penalty or limitation on Indemnitee. This Section 13(b)
shall not apply to a Proceeding brought by Indemnitee under Section 12 of this
Agreement.

(c) Notwithstanding the provisions of Section 13(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that
Indemnitee may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which approval shall not be unreasonably
withheld, at the expense of the Company. In addition, if the Company fails to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes any action to declare this Agreement void or
unenforceable, or institutes any Proceeding to deny or to recover from
Indemnitee the benefits intended to be provided to Indemnitee hereunder,
Indemnitee shall have the right to retain counsel of Indemnitee’s choice,

 

A-8



--------------------------------------------------------------------------------

subject to the prior approval of the Company, which approval shall not be
unreasonably withheld, at the expense of the Company (subject to Section 12(d)
of this Agreement), to represent Indemnitee in connection with any such matter.

Section 14. Non-Exclusivity; Survival of Rights; Subrogation.

(a) The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the charter or Bylaws of the
Company, any agreement or a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors, or
otherwise. Unless consented to in writing by Indemnitee, no amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in [his][her] Corporate Status prior to such
amendment, alteration or repeal, regardless of whether a claim with respect to
such action or inaction is raised prior or subsequent to such amendment,
alteration or repeal. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right or remedy shall be
cumulative and in addition to every other right or remedy given hereunder or now
or hereafter existing at law or in equity or otherwise. The assertion of any
right or remedy hereunder, or otherwise, shall not prohibit the concurrent
assertion or employment of any other right or remedy.

(b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

Section 15. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors, with the advice of counsel,
covering Indemnitee or any claim made against Indemnitee by reason of [his][her]
Corporate Status and covering the Company for any indemnification or advance of
Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of [his][her] Corporate Status. Without in any way limiting
any other obligation under this Agreement, the Company shall indemnify
Indemnitee for any payment by Indemnitee arising out of the amount of any
deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and Expenses incurred by Indemnitee in
connection with a Proceeding over the coverage of any insurance referred to in
the previous sentence. The purchase, establishment and maintenance of any such
insurance shall not in any way limit or affect the rights or obligations of the
Company or Indemnitee under this Agreement except as expressly provided herein,
and the execution and delivery of this Agreement by the Company and the
Indemnitee shall not in any way limit or affect the rights or obligations of the
Company under any such insurance policies. If, at the time the Company receives
notice from any source of a Proceeding to which Indemnitee is a party or a
participant (as a witness or otherwise) the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.

 

A-9



--------------------------------------------------------------------------------

Section 16. Coordination of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable or payable or
reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

Section 17. Reports to Stockholders. To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

Section 18. Duration of Agreement; Binding Effect.

(a) This Agreement shall continue until and terminate on the later of (i) the
date that Indemnitee shall have ceased to serve as a director, officer, employee
or agent of the Company or as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement).

(b) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

(c) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

(d) The Company and Indemnitee agree that a monetary remedy for breach of this
Agreement, at some later date, may be inadequate, impracticable and difficult of
proof, and further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Agreement
by seeking injunctive relief and/or

 

A-10



--------------------------------------------------------------------------------

specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which Indemnitee may be entitled. Indemnitee shall further be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertakings in connection therewith.
The Company acknowledges that, in the absence of a waiver, a bond or undertaking
may be required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.

Section 19. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

Section 20. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

Section 21. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 22. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 23. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the day of such delivery, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

(a) If to Indemnitee, to the address set forth on the signature page hereto.

 

A-11



--------------------------------------------------------------------------------

(b) If to the Company, to:

American Assets Trust, Inc.

11455 El Camino Real, Suite 200

San Diego, California 92130

Attn: Secretary

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

Section 24. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Maryland, without
regard to its conflicts of laws rules.

[SIGNATURE PAGE FOLLOWS]

 

A-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AMERICAN ASSETS TRUST, INC. By:  

 

Name: Title: INDEMNITEE

 

Name: Address:

 

A-13



--------------------------------------------------------------------------------

EXHIBIT A

AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Directors of American Assets Trust, Inc.

Re: Affirmation and Undertaking

Ladies and Gentlemen:

This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement dated the              day of                     ,
20    , by and between American Assets Trust, Inc., a Maryland corporation (the
“Company”), and the undersigned Indemnitee (the “Indemnification Agreement”),
pursuant to which I am entitled to advance of Expenses in connection with
[Description of Proceeding] (the “Proceeding”).

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a director] [an
officer] of the Company, in any of the facts or events giving rise to the
Proceeding, I (1) did not act with bad faith or active or deliberate dishonesty,
(2) did not receive any improper personal benefit in money, property or services
and (3) in the case of any criminal proceeding, had no reasonable cause to
believe that any act or omission by me was unlawful.

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
             day of                     , 20    .

 

 

Name:



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of American Assets Trust, Inc., a Maryland
corporation, American Assets Trust, L.P., a Maryland limited partnership, and
each of their partners, subsidiaries, associates, affiliates, successors, heirs,
assigns, agents, directors, officers, employees, representatives, lawyers,
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this Release shall
not operate to release any rights or claims of the undersigned (i) to payments
or benefits under either Section 4(a) or 4(b) of that certain Employment
Agreement, dated as of January 19, 2011, between American Assets Trust, Inc.,
American Assets Trust, L.P. and the undersigned (the “Employment Agreement”),
whichever is applicable to the payments and benefits provided in exchange for
this release, (ii) with respect to Section 2(b)(v) or 6 of the Employment
Agreement, (iii) to accrued or vested benefits the undersigned may have, if any,
as of the date hereof under any applicable plan, policy, practice, program,
contract or agreement with the Company, or (iv) to indemnification and/or
advancement of expenses pursuant to the Indemnification Agreement (as defined in
the Employment Agreement).

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR

 

B-1



--------------------------------------------------------------------------------

HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
                    ,     .

 

   Ernest S. Rady

 

B-3